Citation Nr: 1501760	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

5.  Entitlement to an initial compensable evaluation for dermatitis.

6.   Entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims for service connection for bilateral hearing loss, tinnitus, and vertigo.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

This appeal also arises from the Veteran's disagreement with the December 2011 and February 2013 rating decisions of the RO that assigned (1) an initial evaluation in excess of 30 percent for headaches, (2) an initial compensable evaluation for dermatitis, and (3) an initial evaluation in excess of 10 percent for residuals of right ankle sprain.  These issues along with the claim for service connection for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

FINDINGS OF FACT

1.  A hearing loss disability is not shown during the appeal period.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a September 2009 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include VA treatment records from New Orleans, Dallas, and Temple facilities.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). Lastly, VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

The record shows that the VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues on appeal, inquired about the date of onset of symptoms, and whether there existed outstanding medical evidence in support of the claims.
Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss with tinnitus.  He testified in October 2014 that he entered service without any hearing problems or dizziness, that he was exposed to acoustic trauma from loud noises in service, and that he believed his hearing problems were directly caused by service.  The Veteran stated that he first noticed hearing problems when he "got out of the military in 1995."  Transcript at 2.  He sought treatment from the Dallas VA Medical Center (VAMC).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Other organic diseases of the nervous system, such as a sensorineural hearing loss, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Hearing Loss Disability

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.  The Veteran filed a VA compensation claim for hearing loss in June 2009.  VA provided the Veteran with a VA audiological evaluation in October 2009.  At that time, he reported hearing loss and military noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
15
LEFT
10
10
15
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The audiologist found that bilateral hearing was within normal limits and that the Veteran had excellent speech discrimination.

The Board has considered the Veteran's testimony and statements of hearing loss.  However, although he is competent to describe symptoms, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value and assigns greater probative value to the normal October 2009 VA audiological examination.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.
Based on the foregoing, the Board must deny the claim for lack of a current disability.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

B. Tinnitus

The Veteran argues that an award of service connection for tinnitus is warranted because he has had this disorder since service, there is no objective test for this disorder, and the disorder is consistent with his military circumstances-working as an artilleryman with exposure to intense noise.  See VA Form 9 (April 2013).

The Board accepts that the Veteran had acoustic trauma in service as this is consistent with his military occupation.  38 U.S.C.A. § 1154(a).  The Board further accepts that he has ringing ears diagnosed as tinnitus.  Layno, supra.  

However, the weight of the evidence does not show that his tinnitus originated during service or is etiologically related to in-service acoustic trauma.  While the Veteran has testified of tinnitus dating toward the end of his military service, such contentions are not supported by the contemporaneous medical records.  In this regard, his STRs show no complaints ringing ears or findings for tinnitus.  Likewise, his service separation examination shows normal clinical evaluation, and the Veteran's denial of ear trouble and hearing loss on the history part of that examination.  Further, the Veteran denied tinnitus and hearing loss in December 2002 when he was evaluated for complaints of dizziness at the New Orleans VAMC.  The Board finds that to the extent that the Veteran may contend that he has had continued tinnitus since active service, such statements, while competent, are nonetheless not credible in light of his lack of complaints at the time of service separation along with his denial of tinnitus in 2002.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Rather, the record reflects that he denied any symptomatology in 1995, and he only more recently reported an onset of symptoms during service.  

To the extent that the Veteran attributes his post service onset tinnitus to in-service acoustic trauma, the Board finds that he is not competent to provide an opinion in this regard since the etiology of delayed onset tinnitus is not susceptible to lay observation, unlike a broken leg.  See Jandreau supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran lacks any medical expertise to render such a conclusion competent.  Thus, his opinion on etiology has no probative value.

In this case, the Board assigns greater probative value to the Veteran's service separation examination dated in April 1995, which shows normal clinical evaluation, and the Veteran's denial of ear trouble and hearing loss on the history part of that examination.  Also, the Board assigns greater probative value to the December 2009 VA medical opinion (including the addendum), which reflects that it is less likely than not that the Veteran's tinnitus was caused by in-service noise exposure in view of the absence of hearing loss disorder on audiological testing.  The Board observes that a favorable medical opinion has not been provided in this matter.  The VA medical opinion was prepared by a medical doctor after obtaining a medical history from the Veteran, in-person evaluation of the Veteran, and review of the claims file.  The opinion is further supported by a rationale.  Therefore, it is probative in this matter.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The preponderance of the evidence is against the claim.  Tinnitus is not shown in service and has not been etiologically related to service, to include acoustic trauma in service.  There is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Vertigo

In June 2009, the Veteran filed a claim for VA compensation for vertigo.  The Veteran testified in 2014 that his condition began soon after service (Transcript at 10), but reported in his substantive appeal that dizziness began with standing in formation and walking during active duty.  The Veteran testified that he had not been told by any medical professional that his disorders were related to service.  Transcript at 11.

STRs show no documented complaints for dizziness or findings for vertigo.  However, the Veteran reported "dizziness or fainting spells" on the history part of his April 1995 separation examination.  Clinical evaluation of the ears and neurological systems was normal.  The examiner noted on the history questionnaire that the Veteran had dizziness/fainting with standing only that last occurred 2 years earlier.

New Orleans VAMC treatment records show that the Veteran was seen for complaints of dizziness between July and December 2002, assessed a benign positional vertigo.  Treatment notes reflect that the Veteran's tympanic membrane could not be visualized due to cerumen.  A July 2002 note shows normal ear exam.  No underlying etiology was identified.

A December 2009 VA medical opinion indicated that it was less likely than not that the Veteran's complaints of dizziness and unsteadiness were related to military service because there was no evidence of a vestibular disorder on current evaluation or during active duty based on his review of the STRs.  However, the examiner noted that the testing could not be completed because the Veteran was unable to tolerate irrigation with air and, thus, an opinion could not be given without resort to speculation.

A January 2013 VA (Temple) treatment record shows that the Veteran presented for evaluation of a mandibular tumor.  On review of the systems, the Veteran reported that months ago he had an episode of dizziness caused by the mandibular tumor.  The Veteran was assessed with a benign mandibular mass and infection from extensive tooth decay.  Vertigo was not diagnosed.

Correspondence from the Veteran reflects that he seeks re-evaluation of his ears and claimed vertigo disorder.  He felt that the testing on VA examination in 2009 was incomplete and suggested that he could complete the necessary testing and/or evaluation so that a complete VA medical may be obtained in this matter.

After careful review of the record, the Board finds that remand is necessary.  The December 2009 VA examiner indicated that an opinion on the etiology of the Veteran's dizziness complaints could not be provided in this matter without resort to speculation because the Veteran "would not tolerate irrigation with air."  The Veteran now suggests that he could undergo a full VA examination of the ears and specifically has requested re-examination.  Therefore, to ensure that VA has fully met its duty to assist the Veteran in this matter, the claim is remanded for a new VA examination of the ears and a VA medical opinion.  38 C.F.R. § 3.159(c)(4).

Claims for Increase

The record reflects that the Veteran seeks a hearing on the claims for increase for headaches, dermatitis, and residuals of right ankle sprain.  A statement of the case (SOC) was furnished to the Veteran addressing his claims for increase was furnished to the Veteran in April 2014.  On July 28, 2014, the RO received a VA Form 9, Appeal to Board of Veterans' Appeals, addressing these issues and requesting a hearing before the Board on these issues.  (Parenthetically, it appears that this submission may not be timely as it was received more than 60 days after issuance of the SOC and more than one year after notification of the February 2013 rating decision addressing these issues.  See 38 C.F.R. § 20.302).  

Although there is correspondence dated in August 2014 indicating that the Veteran sought to withdraw the hearing request, this was followed by correspondence dated in October 2014 indicating that a hearing on appeal was sought.  While the Veteran was afforded a hearing before the Board in October 2014, the Veteran did not present testimony pertaining to the increased rating claims.  There is no indication that the Veteran does not still desire a hearing before the Board on his increased rating claims.  Accordingly, in the absence of clear evidence indicating that no hearing is sought in regard to the claims for increase, remand is required to afford the Veteran a hearing on the increased rating claims.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a Board hearing on the issues of (1) entitlement to an initial evaluation in excess of 30 percent for headaches, (2) entitlement to an initial a compensable evaluation for dermatitis, and (3) entitlement to an initial an evaluation in excess of 10 percent for residuals of right ankle sprain.

2.  The AOJ should obtain all updated treatment records pertinent to the claim for service connection for vertigo and then schedule the Veteran for a new VA examination by a physician to evaluate the Veteran's complaint of dizziness.  All pertinent treatment records should be reviewed by the physician.  

The physician should evaluate the Veteran and provide an opinion on: 

(a) whether the Veteran's complaint of dizziness (vertigo) is a symptom of an inner ear problem and, if not, whether there is any other underlying pathology or disease to account for this complaint; and 

(b) whether it is as likely as not that any currently shown disorder to include vertigo (or any other underlying disorder causing dizziness) is proximately due to service, to include acoustic trauma in service.  

The physician should comment on the 2001 post service diagnosis for positional vertigo.  A complete rationale is required.  If an opinion cannot be provided without resort to speculation, then the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After completing any additional development deemed necessary, the RO/AMC should readjudicate the issues of entitlement to service connection for vertigo in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted, the appellant and his representative, if any, should be furnished a supplemental statement of the case (SSOC), and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


